Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 1 of 44 PageID: 1



SHEPHERD, FINKELMAN, MILLER
& SHAH, LLP
JAMES C. SHAH
475 White Horse Pike
Collingswood, NJ 08107
Telephone: 856/858-1770
Facsimile: 856/858-7012
jshah@sfmslaw.com
nfinkelman@sfmslaw.com

[Additional Counsel on Signature Page]

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW JERSEY

______________________________________
 YOUNG CHO,                       ) Civil Action No:
 Individually and as Representative of a Class
                                  )
 of Similarly Situated Persons, and on Behalf
                                  ) DEMAND FOR JURY TRIAL
 of the PRUDENTIAL EMPLOYEE       )
 SAVINGS PLAN,                    ) CLASS ACTION COMPLAINT
                                  )
                      Plaintiff,  )
                                  )
      vs.                         )
                                  )
 THE PRUDENTIAL INSURANCE         )
 COMPANY OF AMERICA, PRUDENTIAL )
 EMPLOYEE SAVINGS PLAN            )
 ADMINISTRATIVE COMMITTEE,        )
 PRUDENTIAL EMPLOYEE SAVINGS      )
 PLAN INVESTMENT OVERSIGHT        )
 COMMITTEE, and DOES NO.1-20,     )
                                  )
                      Defendants. )
                                  )

                                 NATURE OF THE ACTION

       1.      Plaintiff, Young Cho (“Plaintiff”), individually and on behalf of all other similarly

situated persons and the Prudential Employee Savings Plan (the “Plan”), brings this action under
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 2 of 44 PageID: 2



the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq.

(“ERISA”).

       2.       Plaintiff asserts his claims against the Prudential Insurance Company of America

(“Prudential”), the Prudential Employee Savings Plan Administrative Committee

(“Administrative Committee”), the Prudential Employee Savings Plan Investment Oversight

Committee (“Investment Oversight Committee”) (together the “Committees”), and Does No. 1-

20, who are currently unknown members of the Administrative Committee and the Investment

Oversight Committee , (collectively, “Defendants”), all of which profited as a result of the

unlawful conduct described herein. On information and belief, the Administrative Committee,

comprised of Prudential officers and employees, was responsible for the administration,

management, and operation of the Plan. On information and belief, the Investment Oversight

Committee, comprised of Prudential officers and employees, was responsible for selecting and

monitoring the Plan’s investments. As fiduciaries for the Plan, both Committees (and their

members) had a duty under ERISA to act prudently and solely in the interest of the Plan and its

participants and beneficiaries when selecting investments, products, and services for the Plan.

Instead, the Committees put the interests of Prudential ahead of those of the Plan by choosing

investment products and pension plan services offered and managed by Prudential subsidiaries

and affiliates, which generated substantial revenues for Prudential at great cost to the Plan.

                                PRELIMINARY STATEMENT

       3.      Defined contribution plans that are qualified as tax-deferred vehicles under

Section 401 of the Internal Revenue Code, 26 U.S.C. §§ 401(a) and (k) (i.e. 401(k) plans), have

become the primary form of retirement savings in the United States and, as a result, America’s

de facto retirement system. As of 2016, Americans had cumulatively invested over $7 trillion in



                                                 2
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 3 of 44 PageID: 3



assets in defined contribution plans like the Plan at issue here. Unlike traditional defined benefit

retirement plans, in which the employer typically promises a calculable benefit and assumes the

risk with respect to high fees or under-performance of pension plan assets used to fund defined

benefits, 401(k) plans operate in a manner which participants bear the risk of high fees and

investment under-performance.

        4.       The importance of defined contribution plans to the United States retirement

system has become increasingly pronounced as employer-provided defined benefit plans have

become increasingly rare as an offered and meaningful employee benefit.

        5.      The potential for disloyalty and imprudence is much greater in defined

contribution plans than in defined benefit plans. In a defined benefit plan, the participant is

entitled to a fixed monthly pension payment while the employer is responsible for making sure

the plan is sufficiently capitalized. As a result, the employer bears all risks related to excessive

fees and investment underperformance. Therefore, in a defined benefit plan, the employer and the

plan’s fiduciaries have every incentive to keep costs low and to remove imprudent investments. But

in a defined contribution plan, participants’ benefits are limited to the value of their individual

accounts, which is determined by the market performance of employee and employer contributions,

minus investment expenses. Thus, the employer has no incentive to keep costs low or to closely

monitor the plan to ensure that selected investments are and remain prudent, because all risks caused

by high fees and poorly performing investments are borne by the employee.

        6.      For financial services companies like Prudential, the potential for imprudent and

disloyal conduct is especially high, because the Plan’s fiduciaries are in a position to benefit the

company through the selection of the Plan’s investments by, for example, filling the plan with

proprietary investment products that an objective and prudent fiduciary would not choose.




                                                    3
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 4 of 44 PageID: 4



Additionally, here, Prudential serves as the recordkeeper for the Plan, providing yet a further

stream of revenue and extra benefit for Prudential.

       7.      The effect of such fiduciaries’ imprudence on workers can be severe. According

to one study, the average working household with a defined contribution plan will lose $154,794

to fees and lost returns over a 40-year career. See Melanie Hicken, Your employer may cost you

$100k in retirement savings, CNN Money (June 1, 2014), available at

http://money.cnn.com/2013/03/27/retirement/401k-fees. Simply put, a fiduciary’s

mismanagement of plan assets leading to an investment lineup filled with poor-performing

investments and excessive fees can force a participant to work an extra five to six years to

compensate for the excess fees that were paid

       8.      With nearly $8.7 billion in assets as of December 31, 2017, the Plan is in the top

one percent (1%) of all 401(k) plans in terms of assets. Additionally, as of December 31, 2017,

there were nearly 45,000 participants in the Plan. The marketplace for 401(k) retirement plan

services is well-established and can be competitive when fiduciaries of defined contribution

retirement plans act in an informed and prudent fashion. Multi-billion dollar defined

contribution plans, like the Plan, have significant bargaining power and the ability to demand

low-cost administrative and investment management services within the marketplace for the

administration of 401(k) plans and the investment of 401(k) assets. As fiduciaries to the Plan,

Defendants are obligated to act for the exclusive benefit to participants, invest the assets of the

Plan in a prudent fashion and ensure that Plan expenses are fair and reasonable. At all pertinent

times, as explained below, Defendants: (a) were fiduciaries under ERISA; (b) breached their

fiduciary duties under ERISA by failing to fully disclose to participants the expenses and risk of

the Plan’s investment options; (c) breached their fiduciary duties under ERISA by allowing



                                                  4
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 5 of 44 PageID: 5



unreasonable expenses to be charged to participants for administration of the Plan; (d) engaged

in prohibited transactions, in violation of ERISA; and (e) breached their fiduciary duties under

ERISA by selecting and retaining high-cost and poor-performing investments, several of which

were managed by Prudential and/or its subsidiaries, instead of offering other readily available,

easily identifiable and more prudent alternative investments.

       9.      Among other things, Plaintiff alleges that the Defendants violated ERISA by

overpopulating the Plan with proprietary mutual funds offered by Prudential and its affiliates,

failing to monitor the performance of those funds, and failing to adequately disclose the amount

of recordkeeping fees received by Prudential, resulting in the payment of grossly excessive fees

to Prudential and significant losses to the Plan and its participants.

       10.     The Investment Oversight Committee chose mutual funds and collective

investment trusts which were established, offered, and advised by Prudential brands, including:

(1) a stable value fund, the PESP Fixed Rate Fund; (2) the Prudential Financial, Inc. Common

Stock Fund; (3) a high yield bond fund, the Prudential High Yield Collective Investment Trust;

(4) a suite of guaranteed retirement income products: the Prudential IncomeFlex Select

Aggressive Fund, Prudential IncomeFlex Select Conservative Fund, Prudential IncomeFlex

Select Moderate Fund, and PESP IncomeFlex Target Balanced Fund; (5) the Prudential Jennison

Natural Resources Fund; (6) the Prudential Retirement Real Estate Fund; (7) a domestic bond

fund, the Core Bond Enhanced Index/PGIM Fund; and (8) a large cap blend fund, the Jennison

Opportunistic Equity Collective Investment Trust. The entities that managed the foregoing

investments were affiliates or subsidiaries of Prudential during the Class Period (defined below).

These funds were affiliates or subsidiaries of Prudential during the Class Period. Not only were

these funds disloyal selections chosen to provide extra revenue to Prudential, several are also



                                                  5
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 6 of 44 PageID: 6



objectively imprudent investment options. Based upon available metrics, some of the Prudential-

affiliated funds have under-performed reasonable comparators and cost significantly more than

readily available peer funds.

       11.     By selecting Prudential-affiliated funds, the Defendants placed Prudential’s

interests above the Plan’s interests. Instead of considering objective criteria like fees and

performance to select investments for the Plan, the Investment Oversight Committee selected

Prudential Funds because they were familiar and generated substantial revenues for Prudential.

Unaffiliated investment products do not generate any fees for Prudential. As a result, the

Committee chose many Prudential funds to benefit Prudential, the sponsor of the Plan, without

investigating whether Plan participants would be better served by investments managed by

unaffiliated companies. This is unsurprising, given that Prudential serves as the Plan’s

recordkeeper, and the Plan utilizes a revenue-sharing arrangement to pay the majority of its

administrative expenses. As Prudential itself performs all recordkeeping and administrative

functions for the Plan, as well as manages a significant number of the Plan’s investments,

Prudential receives additional revenue in the form of direct participant fees and indirect fees via

revenue sharing.

       12.     Exacerbating the problems arising from these severe conflicts of interest, several

of the unaffiliated investment options offered to Plan participants were egregiously expensive

and generally underperformed compared to benchmarks selected by the Investment Oversight

Committee.

       13.     To remedy these fiduciary breaches and other violations of ERISA, Plaintiff

brings this class action under ERISA, and, in particular, under 29 U.S.C. §§ 1104, 1106, and

1109, for losses to the Plan caused by Defendants’ breaches of fiduciary duty and violations of



                                                  6
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 7 of 44 PageID: 7



ERISA’s prohibited transaction provisions. Based on this conduct, Plaintiff asserts claims

against the Defendants for: (a) breach of the fiduciary duties of prudence and loyalty (Count I);

(b) engaging in prohibited transactions with a party-in-interest (Count II); (c) engaging in

prohibited transactions with a fiduciary (Count III); (d) failure to monitor fiduciaries (Count IV);

and, in the alternative, (e) knowing breach of trust (Count V).

       14.     Plaintiff brings this class action on behalf of the Plan and its approximately

45,000 participants for losses to the Plan caused by Defendants’ conflicted and imprudent

selection of investments and services for the Plan.

       15.     Plaintiff brings this class action on behalf of the Plan and all other similarly

situated current and former participants under 29 U.S.C. §§ 1109 and 1132, to recover the

following relief:

               •       A declaratory judgment and holding that the acts of Defendants described
                       herein violate ERISA and applicable law;

               •       A permanent injunction against Defendants, prohibiting the practices
                       described herein and affirmatively requiring them to act in the best
                       interests of the Plan and its participants;

               •       Equitable, legal or remedial relief for all losses and/or compensatory
                       damages;

               •       Attorneys’ fees, costs and other recoverable expenses of litigation; and

               •       Such other and additional legal or equitable relief that the Court deems
                       appropriate and just under all the circumstances.

                                JURISDICTION AND VENUE

       16.     Plaintiff seeks relief on behalf of the Plan pursuant to ERISA’s civil enforcement

remedies with respect to fiduciaries and other interested parties and, specifically, under 29

U.S.C. § 1109 and 29 U.S.C. § 1132.



                                                  7
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 8 of 44 PageID: 8



        17.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

ERISA Section 502(e), 29 U.S.C. § 1132(e).

        18.     Venue is proper in this juridical district pursuant to 29 U.S.C. § 1132(e) because

Prudential’s principal place of business is in this district.

                                           THE PARTIES

        19.     Plaintiff is a former employee of Prudential and former participant under 29

U.S.C. § 1002(7) of the Plan. Plaintiff worked for Prudential until May, 2018. Plaintiff

maintained an account with the Plan until March 20, 2019. Plaintiff is a resident of Los Angeles,

California.

        20.     The Plan is an “employee pension benefit plan” within the meaning of 29 U.S.C.

§ 1002(2)(A) and a “defined contribution plan” within the meaning of 29 U.S.C. § 1002(34).

The Plan is a qualified plan under 26 U.S.C. § 401 and is commonly referred to as a “401(k)

plan.” Eligible employees, as defined in the Plan Document, may direct the investment of

retirement assets into several select investment funds. The available menu of investment options

is curated by Defendants, and specifically by the Investment Oversight Committee, as described

in detail below.

        21.     Defendant, Prudential, is identified in the Plan Document as the “plan sponsor” of

the Plan under 29 U.S.C. § 1002(16)(B). Prudential is also a “named fiduciary” under 29 U.S.C.

§ 1102(a)(2). As the Plan Sponsor, Prudential is by definition, also a party in interest of the Plan.

        22.     Defendant, the Administrative Committee, is designated by the Plan Document to

assist Prudential with administration of the Plan. The Administrative Committee is a “named

fiduciary” and “administrator” of the Plan identified in the Plan Document under 29 U.S.C. §§

1002(16)(A)(i) and 1102(a), which exercises discretionary authority and control with respect to



                                                   8
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 9 of 44 PageID: 9



management of the Plan and the Plan’s assets. The Administrative Committee is led by a

chairperson who is appointed by the Senior Vice President. The chairperson, in turn, designates

the remaining members of the Administrative Committee, with the only requirement being that

the committee is composed of three or more employees, including the chairperson of Prudential

or an affiliated entity. The Administrative Committee has responsibility and discretion to control

and manage the operation and administration of the Plan.

       23.     Defendant, the Investment Oversight Committee, is designated by the Plan

Document to assist Prudential with the selection of investment funds offered for selection by

Plan participants. According to the Plan Document, the Investment Oversight Committee must

be comprised of at least three persons appointed by name or title by the Prudential Investment

Committee of the Board of Directors. The Investment Oversight Committee is a “named

fiduciary” identified in the Plan Document pursuant to 29 U.S.C. § 1102(a). Because the

Investment Oversight Committee exercises “authority or control respecting management or

disposition of the Plan’s assets,” it is also a fiduciary pursuant to 29 U.S.C. § 1002(21)(A). The

Investment Oversight Committee has “responsibility for implementing the Plan’s funding policy

. . . and for establishing the Plan’s investment policies. Except with respect to the Company

Stock Fund, the Investment Oversight Committee Shall select all Investment Funds . . . .”

       24.     Doe Defendants Nos. 1-20 are the members of the Committees. The members of

the Committees have been delegated fiduciary authority pursuant to the Plan Document.

Plaintiff is currently unable to determine the membership of both Committees, despite reasonable

and diligent efforts because it appears that the current membership of the Committees is not

provided to the public. As such, the defendants are named Does 1-20 as placeholders. Plaintiff




                                                 9
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 10 of 44 PageID: 10



will move, pursuant to Rule 15 of the Federal Rules of Civil Procedure, to amend this Complaint

to name the members of the Committees as defendants as soon as their identities are discovered.

                                 FACTUAL ALLEGATIONS

A.     Background

       25.     The Plan is established and maintained under a written document in accordance

with 29 U.S.C. § 1102 and serves as a vehicle for retirement savings and to produce retirement

income for employees of Prudential. The Plan covers eligible employees of Prudential and its

affiliates as described in the Plan Document. As described above, Prudential has delegated the

administration of the Plan to the Administrative Committee and the responsibility for selection of

the Plan’s investment options to the Investment Oversight Committee.

       26.     The Plan is a participant-directed plan in which participants direct their retirement

assets into a pre-selected menu of investment offerings consisting of several types of

investments. The amount of retirement income generated by the Plan depends upon

contributions made on behalf of each employee by Prudential or its affiliates, deferrals of

employee compensation and employer matching contributions, and from the performance of the

Plan’s investment options (net of fees and expenses).

       27.     The Plan has established a trust, which is managed by the Prudential Trust

Company, to hold participant and employer contributions and such other earnings, income and

appreciation from Plan investments, less payments made by the Plan’s trustee, to carry out the

purposes of the Trust, in accordance with 29 U.S.C. § 1103.

       28.     As of December 31, 2018, the Plan offered the following types of investment

options: mutual funds, separately managed accounts (“SMAs”), Prudential Financial, Inc.




                                                10
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 11 of 44 PageID: 11



common stock, collective investment trusts, guaranteed retirement income products, and a fixed

rate fund structured as a group annuity contract.

       29.     Mutual funds are publicly-traded investment vehicles consisting of a pool of

funds collected from many investors for the purpose of investing in a portfolio of equities, bonds,

and other securities. Mutual funds are operated by professional investment advisers, who, like

the mutual funds, are registered with the Securities and Exchange Commission (“SEC”). Mutual

funds are subject to SEC regulation, and are required to provide certain investment and financial

disclosures and information in the form of a prospectus.

       30.     SMAs are investment portfolios that begin with the same allocation as that of

their mutual fund counterpart, but for which the professional investment adviser will make

individual investment decisions that may depart from that of the mutual fund. In essence, SMAs

are mutual funds customized for that investor. However, unlike mutual funds, SMAs do not

issue registered prospectuses and, as such, their fees and other disclosures are not as transparent.

       31.     Collective investment trusts are, in essence, mutual funds without the SEC

regulation. Collective investment trusts fall under the regulatory purview of the Office of the

Comptroller of the Currency or individual state banking departments. Collective investment

trusts were first organized under state law in 1927 and were blamed for the market crash in 1929.

As a result, collective investment trusts were severely restricted, giving rise to the more

transparent and publicly-traded mutual funds. Today, banks create collective investment trusts

only for their trust clients and for employee benefit plans like the Plan. The main advantage of

opting for a collective investment trust, rather than a mutual fund, is the negotiability of the fees,

so larger retirement plans are able to leverage their size for lower fees.




                                                  11
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 12 of 44 PageID: 12



       32.     The Plan offers a suite of Prudential IncomeFlex Funds that provide guaranteed

income for life. These products are designed to function as annuities, but without requiring an

irrevocable election to receive benefit payments. The IncomeFlex Funds are structured as

insurance company separate accounts offered through group annuity insurance contracts issued

by the Prudential Retirement Insurance and Annuity Company. Prudential identifies the

participants’ investments in the Prudential IncomeFlex Funds as its own assets on its balance

sheet since it takes legal ownership of the separate accounts and then uses these separate account

assets to improve the condition of its balance sheet, thereby providing Prudential with increased

liquidity and an ability to earn additional fees – which it earns as a result of its ownership of the

separate accounts (but which it fails to credit to the benefit of the Plan in violation of ERISA’s

prohibited transaction rules).

       33.     The PESP Fixed Rate Fund is structured as a group annuity contract and provides

investors with a guaranteed interest rate, which is determined based on a formula and reset

quarterly. The Fixed Rate Fund’s guarantees of principal and interest are backed by the assets of

the Prudential Insurance Company of America.




                                                  12
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 13 of 44 PageID: 13



B.      ERISA’s Fiduciary Standards

        34.     ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendant(s) as fiduciaries of the Plan. 29 U.S.C. § 1104(a), states, in relevant part:

        [A] fiduciary shall discharge his duties with respect to a plan solely in the interest of the
        participants and beneficiaries and –

        (A)     for the exclusive purpose of

                (i)     providing benefits to participants and their beneficiaries;
                        and

                (ii)    defraying reasonable expenses of administering the plan;

                                        [and]

        (B)     with the care, skill, prudence, and diligence under the circumstances then
                prevailing that a prudent man acting in a like capacity and familiar with such
                matters would use in the conduct of an enterprise of like character and with like
                arms.

        35.     Under 29 U.S.C. § 1103(c)(1), with certain exceptions not relevant here,

                The assets of a plan shall never inure to the benefit of any employer and shall be
                held for the exclusive purposes of providing benefits to participants in the plan
                and their beneficiaries and defraying reasonable expenses of administering the
                plan.

        36.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,

including the selection of plan investments and service providers, must act prudently and solely

in the interest of participants in a plan.

        37.     ERISA’s fiduciary duties are “the highest known to the law” and must be

performed “with an eye single” to the interest of the participants.

        38.     Although ERISA fiduciaries must act in accordance with plan documents, that

duty applies only if the plan documents are in accord with the fiduciary duties of ERISA. 29

U.S.C. § 1104(a)(1)(D).



                                                  13
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 14 of 44 PageID: 14



       39.       ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries. 29

U.S.C. § 1105(a) provides a cause of action against a fiduciary for knowingly participating in a

breach by another fiduciary and knowingly failing to cure any breach of duty. ERISA states, in

relevant part:

                 In addition to any liability which he may have under any other provision of this
                 part, a fiduciary with respect to a plan shall be liable for a breach of fiduciary
                 responsibility of another fiduciary with respect to the same plan in the following
                 circumstances:

                 (1)    if he participates knowingly in, or knowingly undertakes to conceal, an act
                        or omission of such other fiduciary, knowing such act or omission is a
                        breach; or

                 (2)    if, by his failure to comply with section 404(a)(1) in the administration of
                        his specific responsibilities which give risk to his status as a fiduciary, he
                        has enabled such other fiduciary to commit a breach; or

                 (3)    if he has knowledge of a breach of such other fiduciary, unless he makes
                        reasonable efforts under the circumstances to remedy the breach.

       40.       The fiduciary duties of loyalty and prudence imposed by 29 U.S.C. § 1104 are

supplemented by numerous types of transactions which are prohibited by 29 U.S.C. § 1106.

These prohibited transactions are “per se” violations because of their high propensity to cause

harm to participants of retirement plans.

       41.       Section 1106(a)(1) states, in pertinent part, that:

      [A] fiduciary with respect to a plan shall not cause the plan to engage in a transaction, if
he knows or should know that such transaction constitutes a direct or indirect –

                 (A)    sale or exchange, or leasing, of any property between the plan and a party
                        in interest; . . .

                 (C)    furnishing of goods, services, or facilities between the plan and party in
                        interest;

                 (D)    transfer to, or use by or for the benefit of a party in interest, of any assets
                        of the plan . . . .



                                                   14
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 15 of 44 PageID: 15



Section 1106(b) further provides:

       [A] fiduciary with respect to the plan shall not –

               (1)     deal with the assets of the plan in his own interest or for his own account,

               (2)     in his individual or in any other capacity act in a transaction involving the
                       plan on behalf of a party (or represent a party) whose interests are adverse
                       to the interest of the plan or the interest of its participants or beneficiaries,
                       or

               (3)     receive any consideration for his own personal account from any party
                       dealing with such plan in connection with a transaction involving the
                       assets of the plan.

       42.     29 U.S.C. § 1132(a)(2) authorizes a plan participant to bring a civil action to

enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. § 1109. Section 1109(a)

provides, in relevant part:

       Any person who is a fiduciary with respect to a plan who breaches any of responsibilities,
       obligations, or duties imposed upon fiduciaries by this subchapter shall be personally
       liable to make good to such plan any losses to the plan resulting from each such breach,
       and to restore to such plan any profits of such fiduciary which have been made through
       use of assets of the plan by the fiduciary, and shall be subject to such other equitable or
       remedial relief as the court may deem appropriate, including removal of such fiduciary.

       43.     29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to

bring an action, on behalf of the Plan, to enforce a breaching fiduciary’s liability to the Plan

under 29 U.S.C. § 1109(a).

C.     Defendants’ Violations of ERISA

       44.     Defendants have severely mismanaged the Plan and engaged in self-dealing with

Plan assets as further detailed below. Defendants have failed to monitor all of the investments in

the Plan to ensure that they provided adequate returns and were not excessively priced, as were

most of the investments in the Plan.




                                                  15
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 16 of 44 PageID: 16



        45.     Among other things, Defendants are responsible for selecting investments and

service-providers for the Plan. These selections must be made prudently and solely in the

interest of the Plan’s participants and beneficiaries.

        46.     The Investment Oversight Committee and its members had the discretion and

authority to select the menu of investments available to participants of the Plan. During the

relevant time period (defined below) the Investment Oversight Committee and its members used

that discretion to encourage participants to direct billions of dollars of their assets into

Prudential-affiliated proprietary funds.

        47.     The Investment Oversight Committee and its members knew, or should have

known by virtue of their senior positions at a large financial services company, that better-

performing, lower-cost, comparable investments were readily available from unaffiliated entities.

        48.     The significant overconcentration of proprietary investment options in the Plan

gives rise to an inference that the Investment Oversight Committee failed to investigate whether

there were nonproprietary investment options available that would have better met the needs of

Plan participants due to lower fees and/or superior investment management services.

        49.     A prudent fiduciary would have limited the Plan menu to the asset classes and

investment options that offered the best opportunity for participants to maximize the value of

their accounts at an appropriate level of risk, while excluding funds that interfered with that goal

due to their high fees, poor track record, inexperienced managers, or inappropriate risk/reward

profile. Defendants’ complete failure to limit either the asset classes offered within the Plan’s

menu or the particular options within each asset class gives rise to an inference that the Plan

fiduciaries did not investigate which asset classes and investment options would best meet the




                                                  16
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 17 of 44 PageID: 17



needs of participants. This failure further evidences Defendants’ failure to engage in a

meaningful monitoring of the Plan’s investment options to ensure that they remained prudent.

       50.     Defendants’ conduct in managing the Plan’s investment options furthered

Prudential’s corporate interests in multiple of ways. First, Prudential collected fee revenue as a

result of the Plan’s excessive use of Prudential funds. Additionally, the Plan’s use of Prudential-

affiliated funds ensured that Prudential’s employees, many of whom may sell others on the

benefits of owning Prudential funds, would themselves own Prudential funds, thereby building

loyalty, product knowledge, and a built-in sales pitch touting the employees’ personal investment

in the pitched products.

       51.     The Plan’s investments in the Prudential funds, as well as its failure to fully credit

the Plan with the earnings arising from the insurance company separate accounts in the Plan,

were prohibited transactions under ERISA, as were the payment of fees to other Prudential

subsidiaries and affiliates, such as Prudential, Prudential Retirement Insurance and Annuity

Company, PGIM, and Jennison Associates, LLC.

       52.     Defendants, all of which are and were fiduciaries or co-fiduciaries of the Plan at

all pertinent times, violated 29 U.S.C. § 1104 by failing to act solely in the interest of the Plan

and its participants and beneficiaries and failing to exercise the required care, skill, prudence,

and diligence in investing the assets of the Plan and disclosing the fees charged to the

participants. The Investment Oversight Committee caused the Plan to purchase shares, units, or

interests in Prudential-affiliated Funds, which charged significantly higher fees than comparable,

unaffiliated funds, while simultaneously providing poor returns. Simply put, Defendants placed

the revenue-generating interests of Prudential and its affiliates and subsidiaries ahead of the

Plan’s interest in providing prudent investments at reasonable costs.



                                                  17
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 18 of 44 PageID: 18



        53.      Defendants also violated 29 U.S.C. § 1106, which prohibits transactions between

a plan and related parties, by causing the Plan to invest in Prudential-affiliated funds and

purchase investment management and other products and services, including recordkeeping

services, from Prudential subsidiaries and affiliates.

        54.      The number of proprietary investments in the Plan lineup have produced millions

of dollars of revenue for Prudential while imposing high costs and delivering poor investment

returns for the Plan.

        55.      Defendants’ violations of ERISA caused losses to the Plan for which Defendants

are liable to the Plan and Class members pursuant to 29 U.S.C. §§ 1109 and 1132(a)(2).

                 1.       Excessive Fees of the Selected Funds

        56.      Defendants have breached their fiduciary duties to the extent that they have

consistently offered participants of the Plan an investment menu containing mutual funds and

collective investment trusts with excessively high expense ratios. These fees are, on their face,

unreasonable in many instances and are often many times higher than the expense ratios of

investable alternatives readily available in the marketplace. The impact of such high fees on

participant balances is aggravated by the effects of compounding, to the significant detriment of

participants over time. This effect is illustrated by the below chart,1 published by the SEC,

showing the 20-year impact on a balance of $100,000 by fees of 25 basis points (0.25%), 50

basis points (0.50%), and 100 basis points (1.00%).




1
 Investor Bulletin, “How Fees and Expenses Affect Your Investment Portfolio,” U.S. Securities and
Exchange Commission (“SEC”) Office of Investor Education and Advocacy.

                                                       18
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 19 of 44 PageID: 19




       57.       Despite the fact that higher fees significantly reduce retirement account balances

over time, as of June 30, 2018, the Plan’s investment menu includes the following investments:


                                   Investment Option                              Expense Ratio

             AllianceBernstein Core Opportunities Fund                                 0.32%
             Core Bond Enhanced Index/PGIM Fund                                        0.14%
             Delaware Small Cap Core Equity Fund                                       0.50%
             Jennison Opportunistic Equity Collective Investment Trust                 0.32%
             PESP Fixed Rate Fund                                                       N/A
             PESP IncomeFlex Target Balanced Fund                                      1.03%
             Prudential Financial, Inc. Common Stock Fund                               N/A
             Prudential High Yield Fund Collective Investment Trust                    0.32%
             Prudential IncomeFlex Select Aggressive Fund                              0.92%
             Prudential IncomeFlex Select Conservative Fund                            0.95%
             Prudential IncomeFlex Select Moderate Fund                                0.93%
             Prudential Retirement Real Estate Fund                                    0.70%
             QMA International Developed Markets Index Account                         0.10%
             QMA U.S. Broad Market Index Fund                                          0.02%

                                                  19
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 20 of 44 PageID: 20




              Vanguard Emerging Markets Stock Index Fund Inst                                          0.11%
              Vanguard Intermediate-Term Government Bond Index Fund Inst                               0.05%
              Vanguard Short-Term Investment Grade Fund Admiral                                        0.10%
              Vanguard Small Cap Index Fund InstPlus                                                   0.03%
              Wells Capital International Bond Inst Select Fund                                        0.36%
              WTC CIF II Diversified Inflation Hedges Portfolio                                        0.79%
              WTC CIF II International Opportunities Portfolio                                         0.64%


        58.       The fees charged by many of the investments in the Plan lineup significantly

exceed those charged by comparable investable alternatives, including Institutional Class

Vanguard Funds with similar investment styles, as shown in the table below.

                            Expense Ratios of Prudential Funds and Vanguard Alternatives
  Prudential Fund                         ER Index                       Vanguard Alternative                   ER
  AllianceBernstein Core Opportunities
  Fund                                   0.32 Russell 1000 Index         Vanguard Russell 1000 Index Fund       0.08
  Delaware Small Cap Core Equity Fund    0.50 Russell 2000 Index         Vanguard Russell 2000 Index Fund       0.08
  Jennison Opportunistic Equity CIT      0.32 Russell 1000 Index         Vanguard Russell 1000 Index Fund       0.08
                                                  Bloomberg Barclays        Vanguard High Yield Corporate
  Prudential High Yield Fund CIT           0.32   Corporate High Yield      Fund Adm                            0.13
                                                  Prudential Custom Real
  Prudential Retirement Real Estate Fund   0.70   Estate Benchmark          Vanguard Real Estate Index Fund     0.10
  Wells Capital International Bond Fund           Bloomberg Barclays Glbl   Vanguard Total International Bond
  Inst Select                              0.36   Agg ex US (Unhedged)      Index Fund                          0.07
  WTC CIF II Diversified Inflation                                          Vanguard Inflation-Protected
  Hedges Portfolio                         0.79   Multi-Asset Inflation     Securities Fund                     0.07
  WTC CIF II International Opportunities                                    Vanguard FTSE All-World ex-US
  Portfolio                                0.64   MSCI EAFE (net)           Index Fund                          0.08
  AVERAGE                                  0.49                                                                 0.09



        59.       The AllianceBernstein Core Opportunities Fund has an expense ratio of 32 basis

points (0.32%), which is four times the 8 basis point (0.08%) fee charged by the comparable

Vanguard Russell 1000 Index Fund.

        60.       The Delaware Small Cap Core Equity Fund carries a 50-basis point (0.50%)

expense ratio, which is over six times the 8-basis point (0.08%) fee charged by the comparable

                                                           20
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 21 of 44 PageID: 21



Vanguard Russell 2000 Index Fund, a comparable alternative in the small cap equity

marketplace.

          61.   The Jennison Opportunistic Equity Collective Investment Trust carries a 32-basis

point (0.32%) charge, while the comparable Vanguard Russell 1000 Index Fund costs only 8

basis points (0.08%).

          62.   The Prudential High Yield Fund Collective Investment Trust has an expense ratio

of 32 basis points (0.32%). By contrast, the comparable Vanguard High Yield Corporate Fund,

Admiral Class, charges just 13 basis points (0.13%), or less than half the Prudential proprietary

option.

          63.   The Prudential Retirement Real Estate Fund has a 70-basis point (0.70%) fee,

charging a staggering seven times more than the comparable Vanguard Real Estate Index Fund,

which offers a 10-basis point (0.10%) expense ratio.

          64.   The Wells Capital International Bond Institutional Select Fund charges a 36-basis

point (0.36%) fee, over five times the 7-basis point (0.07%) expense ratio of the comparable

Vanguard Total International Bond Index Fund.

          65.   The Wellington Trust Company CIF II Diversified Inflation Hedges Portfolio has

a substantial 79-basis point expense ratio (0.79%), dwarfing the 7 basis point (0.07%) charge of

the comparable Vanguard Inflation-Protected Securities Fund, an investment similarly designed

to provide investors protection against the decreased purchasing power of currency as a product

of inflation.

          66.   The Wellington Trust Company CIF II International Opportunities Portfolio’s 64-

basis point (0.64%) fee is blatantly excessive when compared to the Vanguard FTSE All-World




                                                21
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 22 of 44 PageID: 22



ex-US Index Fund, a comparable international equity fund alternative. The latter fund charges

just one-eighth of the former’s fees, with an 8-basis point (0.08%) expense ratio.

         67.      The extent to which Plan participants have been harmed by excessive investment

management fees is illustrated in the chart below, comparing the fees paid by the Plan with its

current lineup to a menu with the proposed Vanguard alternatives substituted for the expensive

funds.

                   Investment Management Fees Spent Chasing Excess Returns
                           2013     2014        2015        2016        2017    Total
 Prudential Funds       2,749,988 4,072,654 8,439,540 9,008,501 10,957,874 35,228,557
 Vanguard Alternatives 2,101,867 2,386,946 3,700,138 3,817,031 4,542,594 16,548,576
 Fees Chasing               648,121        1,685,708      4,739,402     5,191,470        6,415,280 18,679,981
 Excess Returns




 12
                                                                                              11.0m

 10
                                                                          9.0m
                                                   8.4m
  8


  6
                                                                                                      4.5m
                             4.1m                                                 3.8m
                                                            3.7m
  4
          2.7m
                 2.1m               2.4m
  2


  0
               2013             2014                   2015                  2016                2017

                                    Prudential Funds      Vanguard Alternatives



         68.      In sum, Defendants have imprudently failed to reduce costs when possible. To the

contrary, many of the investments Defendants have selected, including several managed by




                                                       22
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 23 of 44 PageID: 23



Prudential and its affiliates, are among the most expensive when measured against comparable

funds.

         2.        Underperformance of Available Funds

         69.       In addition to the unreasonably excessive fees charged by several of the

investments available to Plan participants, several of the most expensive funds also produced

poor returns relative to their respective benchmarks. The tables below show the outperformance

and underperformance (shown in parentheses) of the investments over rolling 1-, 5-, and 10-year

periods.

                                             Quarterly 1-year Rolling Outperformance
Fund                      Benchmark                             3/14 6/14 9/14 12/14 3/15 6/15                   9/15 12/15 3/16 6/16
Prudential High Yield     Blbg Bcly Corporate High Yield        (0.4) (0.7) (0.2) 1.7 1.9 2.1                     4.0 3.8 3.3 1.4
Wells Capital Intl Bond   Blbg Bcly Glbl Agg X US (Unhedged)                                                     (0.7) (3.3) (4.1) (2.0)
Jennison OppEquity        Russell 1000                                                                                             (7.5)
WTC Intl Opps             MSCI EAFE (net)*                                   (0.2) (2.4) 3.2 2.2                  1.2 (0.7) (4.3) (2.6)
QMA Intl Dev Mkts         MSCI ACWI X US Index**                10.9 (3.8) (33.2) (28.7) (21.4) (7.5)            (2.6) 5.5 5.0 (3.3)
Prudential Real Estate    Prudential Custom Real Estate***        6.6 0.8 (1.3) (17.2) (10.2) 6.3                 2.7 9.1 6.5 (12.2)
WTC Div Infl Hedges       Multi-Asset Inflation Index            (2.9) 1.4 1.9 (1.4) (0.8) (1.6)                 (2.1) (1.6) (2.5) (2.3)

Fund                      Benchmark                            9/16    12/16    3/17    6/17    9/17    12/17    3/18    6/18    9/18    12/18
Prudential High Yield     Blbg Bcly Corporate High Yield       (2.0)    (4.8)   (4.6)   (2.1)   (1.2)    (0.2)    0.2     0.1     0.1      0.8
Wells Capital Intl Bond   Blbg Bcly Glbl Agg X US (Unhedged)   (0.7)    (0.7)   (0.6)    0.4    (0.5)     0.0    (1.2)   (3.9)   (3.7)    (1.6)
Jennison OppEquity        Russell 1000                         (2.2)     3.7     5.2     3.0    (0.3)    (5.8)   (3.3)   (3.1)   (4.3)   (17.7)
WTC Intl Opps             MSCI EAFE (net)*                     (5.4)    (0.0)   (0.6)   (0.9)   (1.0)    (0.1)    1.5    (1.5)   (3.4)    (5.1)
QMA Intl Dev Mkts         MSCI ACWI X US Index**                0.5     (3.3)   (1.2)   (0.1)   (0.4)    (2.1)   (1.8)   (0.3)    1.1      0.5
Prudential Real Estate    Prudential Custom Real Estate***     (9.8)    (1.6)    2.6     7.6    (0.2)    (0.6)    0.7     0.2     0.2     (0.2)
WTC Div Infl Hedges       Multi-Asset Inflation Index           1.5      2.4     3.2     2.2    (0.9)    (0.1)    0.2    (1.9)   (2.9)    (2.7)

*Pre Q4 2016, benchmark was MSCI World X US SMID NR USD
**Pre Q4 2016, benchmark was MSCI India NR USD
***Pre Q3 2017, benchmark was MSCI US REIT Index




                                                               23
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 24 of 44 PageID: 24



                                          Quarterly 5-year Rolling Outperformance
Fund                     Benchmark                         3/14 6/14 9/14 12/14 3/15 6/15 9/15 12/15 3/16 6/16
Prudential High Yield    Blbg Bcly Corporate High Yield (3.8) (1.9) (1.1) (0.5) (0.3) (0.4) 0.3 0.7 0.8 0.3
WTC Intl Opps            MSCI EAFE (net)*
Prudential Real Estate   Prudential Custom Real Estate** (20.6) (12.3) (3.3) (3.2) (1.5) 0.1 1.3 0.7 0.4 (0.8)
WTC Div Infl Hedges      Multi-Asset Inflation Index        2.4 1.4 0.8 0.2 0.2 0.2 (0.3) (0.9) (1.1) (1.0)

Fund                     Benchmark                       9/16    12/16 3/17 6/17 9/17 12/17 3/18 6/18 9/18          12/18
Prudential High Yield    Blbg Bcly Corporate High Yield (0.3)     (0.4) (0.3) (0.2) (0.1) 0.0 0.2 0.2 0.2             0.4
WTC Intl Opps            MSCI EAFE (net)*                                                                    0.1     (0.8)
Prudential Real Estate   Prudential Custom Real Estate** (3.7)    (0.5) 0.7 1.1 (0.3) (0.3) (0.1) (0.0) (0.0)        (0.2)
WTC Div Infl Hedges      Multi-Asset Inflation Index     (0.3)    (0.3) (0.5) (0.6) (0.7) (0.7) (0.7) (0.5) (0.6)    (0.9)



*Pre Q4 2016, benchmark was MSCI World X US SMID NR USD
**Pre Q3 2017, benchmark was MSCI US REIT Index

                                       Quarterly 10-year Rolling Outperformance
Fund                   Benchmark                        3/14 6/14 9/14 12/14 3/15 6/15 9/15 12/15 3/16 6/16
Prudential High Yield Blbg Bcly Corporate High Yield (0.4) (0.3) (0.3) (0.0) 0.0 (0.0) 0.2 0.3 0.4 0.3
QMA Intl Dev Mkts MSCI ACWI X US Index*                 (5.3) (8.4) (7.5) (6.8) (7.2) (5.4) (5.1) (4.1) (3.0) (4.6)
Prudential Real Estate Prudential Custom Real Estate**                                                  (1.9) (2.8)
WTC Div Infl Hedges Multi-Asset Inflation Index

Fund                   Benchmark                       9/16 12/16 3/17 6/17 9/17 12/17 3/18 6/18 9/18               12/18
Prudential High Yield Blbg Bcly Corporate High Yield    0.3 0.2 0.2 0.3 0.2 (0.1) (0.2) (0.3) (0.8)                  (1.4)
QMA Intl Dev Mkts MSCI ACWI X US Index*                (3.2) (0.1) (0.2) 0.0 0.2 0.2 0.1 0.4 0.3                     (0.1)
Prudential Real Estate Prudential Custom Real Estate** (2.0) (1.4) (1.5) (2.8) (1.6) (1.6) (1.5) (1.6) (1.8)         (1.1)
WTC Div Infl Hedges Multi-Asset Inflation Index                                            (0.9) (1.1) (0.8)          0.8


*Pre Q4 2016, benchmark was MSCI India NR USD
**Pre Q3 2017, benchmark was MSCI US REIT Index

         70.      The Jennison Opportunistic Equity Collective Investment Trust. This fund is

sub-advised by Jennison Associates LLC as a collective investment trust of the Prudential Trust

Company. It was added to the Plan lineup immediately upon inception in April 2015, or shortly

thereafter that year. As no five-year return can be observed for the fledgling fund, its rolling 1-

year returns are the only available metric by which to judge its performance. Unfortunately, the

Jennison Opportunistic Equity CIT did not get off to a good start and performed poorly from the

outset, as shown clearly in the chart below:



                                                           24
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 25 of 44 PageID: 25




For eight of the 11 quarters through December 31, 2018, the fund’s trailing one-year return

underperformed its benchmark, the Russell 1000 Index, sometimes dramatically so. For

example, as of the quarter ended June 30, 2016, the fund had returned -4.60% in its first year in

existence, or 7.53% below the return of the Russell 1000 Index for the same period. The fund

performed so poorly that it has been removed from the Plan lineup in 2019. Given the fund’s

absent track record when it was initially selected by the Investment Oversight Committee, it is

apparent that its status as an investment offered by a Prudential affiliate was the deciding factor

in its imprudent addition to the Plan lineup.

       71.     The Prudential High Yield Fund Collective Investment Trust. In the five-year

period from January 1, 2014 to December 31, 2018, the Prudential High Yield Fund CIT

underperformed its benchmark, the Bloomberg Barclays Corporate High Yield Index,

approximately 50% of the time. For the 20 quarters comprising the aforementioned period, the

fund’s returns trailed its benchmark in nine quarters on a rolling one-year basis, 11 quarters on a

rolling five-year basis, and 10 quarters on a rolling 10-year basis, as shown in the charts below.




                                                 25
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 26 of 44 PageID: 26




                                     26
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 27 of 44 PageID: 27




According to the Plan’s Summary Plan Description, the objective of the Prudential High Yield

Fund CIT is to outperform its benchmark by 150 basis points (1.50%) over a full market cycle.

The fund failed to achieve this even once during the relevant time period.

       72.     The Prudential Retirement Real Estate Fund. This proprietary fund produced

returns that fell short of its benchmarks during the 2014 to 2018 period, with its rolling 10-year

performance being particularly poor. In the second quarter of 2017, the fund’s benchmark was

changed from the MSCI US REIT Index to a custom Prudential Retirement Real Estate Fund

Benchmark. The alteration failed to help improve the appearance of the fund’s performance.

During the 20 quarter period, the fund fell short of its benchmark in 9 quarters on a rolling one-

year basis and 14 quarters on a rolling five-year basis, as shown in the charts below.




                                                27
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 28 of 44 PageID: 28




For the 12 quarter period beginning in January 1, 2016 (the Prudential Retirement Real Estate

Fund launched in the first quarter of 2006), the fund’s rolling 10-year performance failed to beat

that of its benchmark in any quarter, as shown in the chart below.




                                                28
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 29 of 44 PageID: 29




       73.     The QMA International Developed Markets Index Fund. The fund seeks to

provide performance that corresponds to that of the international equity markets as represented

by the MSCI EAFE Index. From mid-2014 to mid-2015, the fund was profoundly unsuccessful.

For the one-year period ended September 30, 2014, the fund returned 4.37%, falling staggeringly

short of its benchmark’s 37.61% return. During the six-quarter period beginning April 1, 2014,

the fund underperformed its benchmark on a rolling one-year basis by at least 257 basis points

(2.57%) at each quarter. In 13 of the 20 quarters during the 2014 to 2018 period, the fund trailed

its benchmark on a rolling one-year basis by greater than its 10 basis point (0.10%) annual fee, as

shown in the chart below.




                                                29
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 30 of 44 PageID: 30




On a rolling 10-year basis, the fund underperformed its benchmark by at least 297 basis points

(2.97%) for 11 straight quarters, as shown in the chart below.




       74.     The Wells Capital International Bond Institutional Select Fund. The Wells

Capital Fund was added to the Plan lineup immediately upon its inception in September 2014 or

shortly thereafter, and performed poorly from day one. By the end of 2018, the fund’s returns

had trailed those of its benchmark, the Bloomberg Barclays Global Aggregate ex US (Unhedged)

Index, on a rolling one-year basis in 12 of 14 quarters, as shown in the chart below.

                                                30
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 31 of 44 PageID: 31




       75.     The Wellington Trust Company CIF II Diversified Inflation Hedges Portfolio.

The fund was added to the Plan investment lineup sometime in 2017. From the third quarter of

2015 through the end of 2018, the fund’s performance on a rolling five-year basis trailed its

benchmark, the Multi-Asset Inflation Index, every single quarter, as shown in the chart below.




The fund’s five-year returns fell short of the benchmark for at least six quarters preceding the

Investment Oversight Committee’s selection of the fund and continued to do so thereafter. From



                                                31
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 32 of 44 PageID: 32



the start of 2014 through the end of 2016, the fund’s rolling one-year performance failed to

exceed that of the benchmark in eight of the 12 quarters, as shown in the chart below.




         76.   The Wellington Trust Company CIF II International Opportunities Portfolio.

The Investment Oversight Committee added this fund as a Plan investment option within a year

of its inception in August 2013. The fund has failed to beat either of the benchmarks it has had

for the relevant time period with any consistency. The MSCI India NR USD was the benchmark

until the fourth quarter of 2016, at which point it was replaced by the MSCI ACWI ex USA

Index. Regardless of the benchmark, after the third quarter of 2015, the fund could not produce

equal returns. From the fourth quarter of 2015 through the end of 2018, the fund’s one-year

rolling returns trailed those of its benchmark in every quarter except one, as shown in the chart

below.




                                                32
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 33 of 44 PageID: 33




       3.      Excessive Use of Prudential-Affiliated Funds

       77.     At all pertinent times, at least half of the funds offered to participants were

Prudential-affiliated funds, which provided millions of dollars of revenue for Prudential and its

affiliates and subsidiaries. The following funds all provided additional revenue in the form of

investment management fees which were borne by the Plan participants: (1) a stable value fund,

the PESP Fixed Rate Fund; (2) the Prudential Financial, Inc. Common Stock Fund; (3) a high

yield bond fund, the Prudential High Yield Collective Investment Trust; (4) a suite of guaranteed

retirement income products: the Prudential IncomeFlex Select Aggressive Fund, Prudential

IncomeFlex Select Conservative Fund, Prudential IncomeFlex Select Moderate Fund, and PESP

IncomeFlex Target Balanced Fund; (5) the Prudential Jennison Natural Resources Fund; (6) the

Prudential Retirement Real Estate Fund; (7) a domestic bond fund, the Core Bond Enhanced

Index/PGIM Fund; and (8) a large cap blend fund, the Jennison Opportunistic Equity Collective

Investment Trust.

       78.     In addition to the fact that the funds provided a substantial additional revenue

stream for Prudential, as discussed above, many of the Prudential-affiliated funds were


                                                 33
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 34 of 44 PageID: 34



unnecessarily expensive, consistently and considerably underperformed compared to their

respective benchmarks, or both. By choosing the financial interests of Prudential over Plan

participants, Defendants caused participants to incur unnecessary costs and lose the opportunity

to invest in more appropriate available funds.

       79.     Although mutual fund expenses and fees are paid directly by the mutual fund to

various Prudential affiliates, including the Prudential Retirement Insurance and Annuity

Company, Jennison Associates LLC, and Prudential, the fees are nevertheless paid indirectly by

the Plan. The payment of such fees had a direct and detrimental impact on the value of the

Plan’s assets, as earnings for the Prudential Funds were passed on to investors, net of fees. As the

United States Department of Labor studies have recognized, the

       [e]xpenses of operating and maintaining an investment portfolio that are debited
       against the participant’s account constitute an opportunity cost in the form of
       foregone investments in every contribution period. The laws of compound interest
       dictate that these small reductions in investment are magnified greatly over the
       decades in which many employees will be 401(k) plan participants . . . . The effect
       of … higher levels of expenses would be to reduce the value of potential future
       account balances for these participants.

Study of 401(k) Plan Fees and Expenses (Apr. 13, 1998) (“Fee Study”) (available at

http://www.dol.gov/ebsa/pdf/401krept.pdf.). Applied to the Plan, which contains roughly $8.7

billion in assets, over the course of several years, the compounded opportunity cost of excessive

fees causes substantial damage to the Plan’s assets and participants.

       80.     Prudent fiduciaries would have investigated alternative available investments in

order to maximize the Plan’s retirement assets in the interest of the participants. Instead,

Defendants simply offered Prudential products because they were familiar options that provided

additional benefits to Prudential and its affiliates. This type of self-dealing and objective

imprudence violates ERISA.



                                                 34
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 35 of 44 PageID: 35



        81.      There are innumerable fairly priced and well-managed investment options in the

401(k) marketplace, especially for a plan the size of the Plan. Despite this fact, Defendants

decided to overpopulate the Plan with funds managed by Prudential and its affiliates, and the

only reasonable inference to be drawn is that Defendants did this to generate profits for

Prudential and its affiliates.

                                 CLASS ACTION ALLEGATIONS

        82.      This action is brought as a class action by Plaintiff on behalf of himself and the

following proposed class (“Class”):

        Class:

                 All participants and beneficiaries in the Prudential Employee
                 Savings Plan (the “Plan”) at any time on or after November 5, 2013
                 to the present (the “Class Period” or “Relevant Time Period”),
                 including any beneficiary of a deceased person who was a participant
                 in the Plan at any time during the Class Period.

Excluded from the Class are Defendants and Judge to whom this case is assigned or any other

judicial officer having responsibility for this case who is a beneficiary.

        83.      This action may be maintained as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure.

        84.      Numerosity. Plaintiff is informed and believes that there are at least thousands of

Class members throughout the United States. As a result, the members of the Class are so

numerous that their individual joinder in this action is impracticable.

        85.      Commonality. There are numerous questions of fact and/or law that are common

to Plaintiff and all the members of the Class, including, but not limited to the following:




                                                  35
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 36 of 44 PageID: 36



               (a)     whether Defendants failed and continue to fail to discharge their duties

with respect to the Plan solely in the interest of the Plan’s participants for the exclusive purpose

of providing benefits to participants and their beneficiaries;

               (b)     whether Defendants breached their fiduciary duties under ERISA by

failing to defray the reasonable expenses of administering the Plan; and

               (c)     whether and what form of relief should be afforded to Plaintiff and the

Class.

         86.   Typicality. Plaintiff, who is a member of the Class, has claims that are typical of

all of the members of the Class. Plaintiff’s claims and all of the Class members’ claims arise out

of the same uniform course of conduct by Defendants and arise under the same legal theories that

are applicable as to all other members of the Class.

         87.   Adequacy of Representation. Plaintiff will fairly and adequately represent the

interests of the members of the Class. Plaintiff has no conflicts of interest with or interests that

are any different from the other members of the Class. Plaintiff has retained competent counsel

experienced in class action and other complex litigation, including class actions under ERISA

         88.   Predominance. Common questions of law and fact predominate over questions

affecting only individual Class members, and the Court, as well as the parties, will spend the vast

majority of their time working to resolve these common issues. Indeed, virtually the only

individual issues of significance will be the exact amount of damages recovered by each Class

member, the calculation of which will ultimately be a ministerial function and which does not

bar Class certification.

         89.   Superiority. A class action is superior to all other feasible alternatives for the

resolution of this matter. The vast majority, if not all, of the Class members are unaware of



                                                 36
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 37 of 44 PageID: 37



Defendants’ breaches of fiduciary duty and prohibited transactions such that they will never

bring suit individually. Furthermore, even if they were aware of the claims they have against

Defendants, the claims of the virtually all Class members would be too small to economically

justify individual litigation. Finally, individual litigation of multiple cases would be highly

inefficient, a gross waste of the resources of the courts and of the parties, and potentially could

lead to inconsistent results that would be contrary to the interests of justice.

        90.     Manageability. This case is well-suited for treatment as a class action and easily

can be managed as a class action since evidence of both liability and damages can be adduced,

and proof of liability and damages can be presented, on a Class-wide basis, while the allocation

and distribution of damages to Class members would be essentially a ministerial function.

        91.     Defendants have acted on grounds generally applicable to the Class by uniformly

subjecting them to the breaches of fiduciary duty described above. Accordingly, injunctive

relief, as well as legal and/or equitable monetary relief (such as disgorgement and/or restitution),

along with corresponding declaratory relief, are appropriate with respect to the Class as a whole.

                                            COUNT I
                                  (For Breach of Fiduciary Duty)

        92.     Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

        93.     Defendants’ conduct, as set forth above, violates the fiduciary duties under

ERISA § 404(a)(1)(A) and (B), 29 U.S.C. § 1104(a)(1)(A), (B), and (C), in that Defendants

failed and continue to fail to discharge their duties with respect to the Plan solely, in the interest

of the Plan’s participants and their beneficiaries and (a) for the exclusive purpose of (i) providing

benefits to participants and their beneficiaries, and (ii) defraying reasonable expenses of

administering the Plan with (b) the care, skill, prudence, and diligence under the circumstances

                                                  37
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 38 of 44 PageID: 38



then prevailing that a prudent man acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and like aims, and (c) by failing to act in

accordance with the documents and instruments governing the Plan. In addition, as set forth

above, Defendants violated their respective fiduciary duties under ERISA to monitor other

fiduciaries of the Plan in the performance of their duties.

        94.     As a direct result of Defendants’ breaches of duties, Plaintiff and the Plan have

suffered losses and damages.

        95.     Pursuant to ERISA § 409, 29 U.S.C. § 1109, and ERISA § 502, Defendants are

liable to restore to the Plan the losses that have been suffered as a direct result of Defendants’

breaches of fiduciary duty and are liable for damages and any other available equitable or

remedial relief, including prospective injunctive and declaratory relief, and attorneys’ fees, costs

and other recoverable expenses of litigation.

                                       COUNT II
  (Prohibited Transactions With a Party in Interest in Violation of 29 U.S.C. § 1106(a)(1))

        96.     Plaintiff incorporates the allegations in previous paragraphs of this Complaint as

if fully set forth herein.

        97.     At all relevant times and as alleged above, Defendants have been fiduciaries to the

Plan, within the meaning of 29 U.S.C. § 1002(21)(A).

        98.     Under 29 U.S.C. §1106(a)(1)(C), a fiduciary shall not cause a plan to engage in a

transaction, if he knows or should know that such transaction constitutes a direct or indirect

furnishing of services between the Plan and a party in interest.

        99.     Under 29 U.S.C. §1106(a)(1)(D), a fiduciary shall not cause a plan to engage in a

transaction, if he knows or should have known that such transaction constitutes a direct or

indirect transfer to, or use by or for the benefit of a party in interest of any assets of the Plan.

                                                   38
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 39 of 44 PageID: 39



        100.    Defendants violated ERISA’s prohibition on transactions between the Plan and a

party in interest through their actions and omissions in authorizing or causing the Plan to invest

in the unduly expensive investment options managed by Prudential and/or its affiliates, thereby

causing the Plan to engage in transactions that Defendants knew or should have known

constituted a direct or indirect furnishing of services between the Plan and the parties in interest,

and/or the transfer to, or use by or for the benefit of the parties in interest, of the assets of the

Plan.

        101.    As a direct and proximate result of these prohibited transactions, the Plan,

Plantiff, and other Plan participants and beneficiaries, directly or indirectly paid millions of

dollars in fees in connection with transactions that were prohibited under ERISA, resulting in

significant losses to the Plan and its participants, and/or unjust profits to the parties in interest.

        102.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a), Defendants are liable to restore the

losses sustained by the Plan and/or the unjust profits received by Defendants as parties in

interest, as a result of these prohibited transactions.

                                         COUNT III
                  (Prohibited Transaction With a Fiduciary, 29 U.S.C. § 1106)

        103.    Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

        104.    Defendants dealt with the assets of the Plan in their own interest and for their own

accounts when they caused the Plan to pay investment management fees and expenses to

Prudential out of Plan assets, in violation of 29 U.S.C § 1106(b)(1).

        105.    Defendants received consideration for their own personal accounts from parties

dealing with the Plan in connection with transactions involving the assets of the Plan. These

transactions occurred regularly when fees and expenses were deducted from assets being held for

                                                   39
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 40 of 44 PageID: 40



Plan participants in exchange for services performed by Prudential. Accordingly, payments to

Prudential constituted prohibited transactions, in violation of 29 U.S.C. § 1106(b)(3).

        106.    Based on the foregoing facts and other incorporated facts, Defendants knowingly

caused the Plan to engage in prohibited transactions with Prudential, a fiduciary to the Plan, in

violation of 29 U.S.C. § 1106(b).

        107.    Pursuant to 29 U.S.C. §§ 1109(a),1132(a)(2), and 1132(a)(3), Defendants are

liable to restore all losses suffered by the Plan as a result of the prohibited transactions and

disgorge all revenues received and/or earned by Defendants resulting, directly or indirectly, from

the above-mentioned prohibited transactions. Plaintiffs also are entitled to appropriate equitable

relief on behalf of the Plan pursuant to 29 U.S.C. § 1132(a)(3).

                                            COUNT IV
                                 (Failure to Monitor Fiduciaries)

        108.    Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

        109.    Prudential is responsible for appointing, overseeing, and removing members of

the Administrative Committee and the Investment Oversight Committee, who, in turn, are

responsible for appointing, overseeing, and removing members of the Committees.

        110.    In light of its appointment and supervisory authority, Prudential had a fiduciary

responsibility to monitor the performance of the Committees and their members. In addition,

Prudential, the Administrative Committee, and Investment Oversight Committee had a fiduciary

responsibility to monitor the performance of the members of the respective Committees.

        111.    A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment and holding of plan

assets, and must take prompt and effective action to protect the plan and participants when they

                                                  40
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 41 of 44 PageID: 41



are not.

           112.   To the extent that fiduciary monitoring responsibilities of Prudential or the

Committees were delegated, each Defendant’s monitoring duty included an obligation to ensure

that any delegated tasks were being performed prudently and loyally.

           113.   Prudential and the Committees breached their fiduciary monitoring duties by,

among other things:

                  (a)    Failing to monitor and evaluate the performance of their appointees or

                         have a system in place for doing so, standing idly by as the Plan suffered

                         enormous losses as a result of the appointees’ imprudent actions and

                         omissions with respect to the Plan;

                  (b)    Failing to monitor their appointees’ fiduciary processes, which would have

                         alerted a prudent fiduciary to the breaches of fiduciary duties described

                         herein, in clear violation of ERISA; and

                  (c)    Failing to remove appointees whose performance was inadequate in that

                         they continued to maintain imprudent, excessively costly, and poorly

                         performing investments within the Plan, all to the detriment of the Plan

                         and Plan participants’ retirement savings.

           114.   As a consequence of these breaches of the fiduciary duty to monitor, the Plan

suffered substantial losses. Had Prudential and the Committees discharged their fiduciary

monitoring duties prudently as described above, the losses suffered by the Plan would have been

minimized or avoided. Therefore, as a direct result of the breaches of fiduciary duties alleged

herein, the Plan and its participants have lost millions of dollars of retirement savings.




                                                   41
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 42 of 44 PageID: 42



         115.   Prudential and the Committees are liable under 29 U.S.C. § 1109(a) to make good

to the Plan any losses to the Plan resulting from the breaches of fiduciary duties alleged in this

Count, to restore to the Plan any profits made through use of Plan assets, and are subject to other

equitable or remedial relief as appropriate. Each also knowingly participated in the breaches of

the other Defendants, knowing that such acts were a breach; enabled the other Defendants to

commit a breach by failing to lawfully discharge their own fiduciary duties; and knew of the

breaches by the other Defendants and failed to make any reasonable effort under the

circumstances to remedy the breaches. Prudential, thus, is liable for the losses caused by the

breaches of their co-fiduciaries under 29 U.S.C. § 1105(a).

                                           COUNT V
                  (In the Alternative, Liability for Knowing Breach Of Trust)

         116.   Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

         117.   In the alternative, to the extent that [any of the] Defendants are not deemed a

fiduciary or co-fiduciary under ERISA, each such Defendant should be enjoined or otherwise

subject to equitable relief as a non-fiduciary from further participating in a knowing breach of

trust.

         118.   To the extent [any of] the Defendants are not deemed to be fiduciaries and/or are

not deemed to be acting as fiduciaries for any and all applicable purposes, any such Defendants

are liable for the conduct at issue here, since all Defendants possessed the requisite knowledge

and information to avoid the fiduciary breaches at issue here and knowingly participated in

breaches of fiduciary duty by permitting the Plan to offer a menu of poor and expensive

investment options that cannot be justified in light of the size of the Plan and other expenses of

the Plan.

                                                 42
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 43 of 44 PageID: 43



       WHEREFORE, Plaintiff, on behalf of himself and the Plan, demands judgment against

Defendants, for the following relief:

       (a)     Declaratory and injunctive relief pursuant to ERISA § 502, 29 U.S.C. § 1132, as

detailed above;

       (b)     Equitable, legal or remedial relief to return all losses to the Plan and/or for

restitution and/or damages as set forth above, plus all other equitable or remedial relief as the

Court may deem appropriate pursuant to ERISA §§ 409 and 502, 29 U.S.C. §§ 1109 and 1132, as

detailed above;

       (c)     Pre-judgment and post-judgment interest at the maximum permissible rates,

whether at law or in equity;

       (d)     Attorneys’ fees, costs, and other recoverable expenses of litigation; and

       (e)     Such further and additional relief to which Plaintiff and the Plan may be justly

entitled and the Court deems appropriate and just under all the circumstances.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

                          NOTICE PURSUANT TO ERISA § 502(h)

       To ensure compliance with the requirements of ERISA § 502(h), 29 U.S.C. § 1132(h),

the undersigned hereby affirms that, on this date, a true and correct copy of this Complaint was

served upon the Secretary of Labor and Secretary of Treasury by certified mail, return receipt

requested.




                                                 43
Case 2:19-cv-19886-JMV-SCM Document 1 Filed 11/05/19 Page 44 of 44 PageID: 44



Dated: November 5, 2019            Respectfully Submitted,

                                   SHEPHERD, FINKELMAN,
                                   MILLER & SHAH, LLP

                                   /s/ James C. Shah
                                   James C. Shah
                                   Shepherd Finkelman Miller
                                    & Shah, LLP
                                   475 White Horse Pike
                                   Collingswood, NJ 08107
                                   Telephone: (856) 858-1770
                                   Facsimile: (866) 300-7367
                                   Email: jshah@sfmslaw.com

                                   Ronald S. Kravitz
                                   Kolin C. Tang
                                   Shepherd Finkelman Miller
                                   & Shah, LLP
                                   201 Filbert Street, Suite 201
                                   San Francisco, CA 94133
                                   Telephone: (415) 429-5272
                                   Facsimile: (866) 300-7367
                                   Email: rkravitz@sfmslaw.com
                                          ktang@sfmslaw.com

                                   James E. Miller
                                   Laurie Rubinow
                                   Shepherd Finkelman Miller
                                   & Shah, LLP
                                   65 Main Street
                                   Chester, CT 06412
                                   Telephone: (860) 526-1100
                                   Facsimile: (866) 300-7367
                                   Email: jmiller@sfmslaw.com
                                          lrubinow@sfmslaw.com


                                   Attorneys For Plaintiff, the Plan,
                                   and the Proposed Class




                                     44
